Exceptions overruled. These are actions of tort arising out of a collision of automobiles at the intersection of public highways. The only exception is to permitting the defendant to give her opinion as to the speed of the oncoming automobile as it approached the point of the collision. The evidence was competent. Johnston v. Bay State St. Ry. 222 Mass. 583, 585-586. Mahoney v. Gooch, 246 Mass. 567, 569. Gould v. Boston & Maine R.R. 282 Mass. 160, 167. Logan v. Goward, 313 Mass. 48, 51. Campbell v. Ashler, 320 Mass. 475, 477.